 SPENGLER-LOOMIS MANUFACTURING COMPANY337The Board has previously emphasized that even a proper claimof majority representation, under these circumstances, must be sup-ported by the filing of a petition within 10 days to be valid.Thisis so because the "mere naked claim of representation . . . places noonus on the claimant to substantiate its claim andthus gives rise tono inference of substantialinterest."[Emphasis supplied.] 12Thefundamental interest of this Board is thus in ascertaining that con-tracts are not nullified without a clear and substantial contest betweenclaimants to majority representation at the time of the execution ofthe agreement. In the instant case, however, the majority positionof the Intervenor had not even been questioned by a bare assertionof majority status on the part of the Petitioner at the time of thecontract execution.Under these facts, and when the challengingunion fails to contest the majority position of the incumbent organi-zation to even this limited extent, I do not believe that the processesof the Act or the stability of bargaining relationships is aided bystriking down the contract and directing an election.Accordingly,I would dismiss the petition in Case No. 8-RC-1814.v General ElectricX-Ray Corporation,supra.SPENGLER-LoomisMANIIFACTURING COMPANYandINTERNATIONALUNION, UNITED AIITOMOBILE,AIRCRAFT,AND AGRICIILTURAL IMPLE-MENT WORKERS OF AMERICA,C. I. O.Cases Nos. 13-CA-915 and13-RC-17X. January 19,1953Decisionand OrderOn July 10, 1952, Trial Examiner Ralph Winkler issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also recommended that thepetition in Case No. 13-RC-1732 be dismissed.Thereafter, the Unionfiled exceptions to the Intermediate Report and a supporting brief.'Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis proceeding to a three-member panel [Chairman Herzog andMembers Styles and Peterson].3 The Respondent did not file exceptions to the Intermediate Report.The Unionexcepted only to the failure of the Trial Examiner to recommend that the election be setaside.102 NLRB No. 47. 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe request of the Union for oral argument is denied, because, inour opinion, the record and briefs adequately set forth the issues andthe positions of the parties.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, with the following modification :The Trial Examiner found that the Respondent violated Section8 (a) (1) of the Act by announcing and granting increased vacations,a profit-sharing plan, higher minimum wage rates, various improve-ments in plant facilities, and other employee benefits, for the purposeof effecting the results of the elections held on April 11, 1951, andSeptember 12, 1951.As no exceptions to these findings were filedby the Respondent, we adopt them.2The first election in the representation proceeding, held on April 11,1951, was set aside by the Board on July 17, 1951, as a result of objec-tions filed by the Union to conduct which we have found herein toviolate Section 8 (a) (1) of the Act.3Meanwhile, during June 1951,while the objections to the first election were pending, the Respondentauthorized Joseph Roeder, a profit-sharing consultant, to draw up aprofit-sharing plan for the employees at this plant.After the Board'saction on July 17, 1951, setting aside the first election, the Respondenttook the following steps to announce and effectuate the profit-sharingplan.On August 1, 1951, Roeder explained the profit-sharing plan to theRespondent's employees through lectures given at the Respondent'splant.On August 15, 1951, the Respondent was notified that a meet-ing would be held by a representative of the Board on August 20,1951, for the purpose of setting a date for a new representation elec-tion.On the same- day an election was conducted among theemployees to select employee candidates for an advisory committeeof employee and management representatives, the function of thiscommittee being to approve the form of the profit-sharing plan.At the meeting on August 20, 1951, the Respondent and the Unionagreed upon September 12, 1951, as the date for holding the secondBoard election.On August 22, 1951, the Respondent conducted arunoff election among the employees at the plant for the purpose ofchoosing the two employee members of the advisory committee.On2 The Trial Examiner also found that a series of meetings with groups of employeesin the Respondent's plant conducted by the Respondent's agent, Roeder,ending an hourbefore the election on September 12, 1951, were not in violation of Section 8 (a) (1) ofthe Act.As no exceptions were filed to this finding,we also adopt it.3 Spengler-Loomis Mfg.Co.,95 NLRB 243. SPENGLER-LOOMIS MANUFACTURING COMPANY339August 23,a formal order setting the date of the new representa-tion election was issued by the Board.On August 27 the advisorycommittee met and approved the profit-sharing plan and trust agree-ment necessary to implement the plan, and on the following day thetrust agreement was signed.A few days later forms for the designa-tion of a beneficiary under the profit-sharing plan were distributedto the employees.On August 20, after the election date was agreedupon,and on August 24 and 29, after the Board confirmed the dateof the election,the Respondent sent letters to all the employees whichreferred to the profit-sharing plan as one of the benefits provided bythe Respondent,and asked the employees to consider these benefitsin deciding how to vote in the representation election.A letter sentby the Respondent on September 10 formally announced that theprofit-sharing plan was in effect and reviewed its advantages.Another letter distributed on September 12, the day of the Boardelection,set forth that the profit-sharing plan was an example of thetype of benefit that could be obtained without a union.We have found,in agreementwith theTrial Examiner, that theconduct of the Respondent in announcing and effectuating the profit-sharing plan was for the purpose of affecting the results of the secondelection.The Trial Examiner further found,however,that by pro-ceeding to the election with knowledge of the foregoing conduct ofthe Respondent,the Union had waived such conduct as a basis forsetting aside the election,and he therefore recommended that the rep-resentation petition be dismissed.4We find merit in the Union's exceptions to this finding.The Boardhas consistently held that there can be no waiver of objections to anelection where,as here, the conduct which improperly interferes withthe employees'freedom of choice continues to the eve of the election 6We therefore find that Respondent's conduct improperly interferedwith the employees'freedom of choice in the election.We will orderthat the election of September 12, 1951, be set aside and that a newelection be conducted by the Regional Director at such time as hedeems appropriate.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Spengler-LoomisManufacturing Company, its officers, agents, successors, and assigns,shall :' In so finding, the Examiner relied on the Board decision inDenton Sleeping GarmentMills,Inc.,93NLRB 329. For theextent to which the holding in the Denton case has beenoverruled,see the Board's recent decision inTheGreatAtlanticcEPacific Tea Company,101 NLRB 11185 See, e. g., F. W. Woolworth Co., 101 NLRB 145T. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Promising, granting, or announcing benefits to employees dur-ing the pendency of a representation proceeding for the purpose ofcausing employees to vote against International Union, United Auto-mobile, Aircraft, and Agricultural Implement Workers of America,C. 1. 0.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assist the aforestated or anyother labor organization, to bargain collectively through representa-tives of their own choosing, to engage in concerted activities for thepurposes of collective bargaining, or other mutual aid or protection,or to refrain from any or all of such activities, except to the extentthat such rights may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, as author-ized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at its plant at Rockford, Illinois, copies of the noticeattached hereto as an appendix.6 Copies of said notice, to be furnishedby the Regional Director for the Thirteenth Region, shall, after beingduly signed by the Respondent, be posted immediately upon receiptthereof and be maintained by it for sixty (60) consecutive days there-after in conspicuous places, including all places where notices toemployees are customarily posted.The Respondent shall take reason-able steps to insure that such notices are not altered, defaced, or coveredby any other material.(b)Notify the Regional Director for the Thirteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the September 12, 1951, election be, andit hereby is, set aside; and that the proceeding in Case No. 13-RC-1732be remanded to the Regional Director for the Thirteenth Region forthe purpose of conducting a new election at such time as he deems thecircumstances permit the free choice of a bargaining representative.6 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that : SPENGLER-LOOMIS MANUFACTURING COMPANY341'WE WILLNOT promise,grant, or announce benefits to employeesduring the pendency of representation proceedings for the purpose'of causing employees to vote against INTERNATIONALUNION,UNITED AUTOMOBILE,AIRCRAFT,AND AGRICULTURAL IMPLEMENTWORKERS OF AMERICA,C.I.0.WE WILLNOT in any like or related manner interferewith, re-strain, or coerce our employees in the exerciseof their rightto self-organization,to form labor organizations,to join or assist INTER-NATIONALUNION,UNITED AUTOMOBILE,AIRCRAFT,AND AGRICUL-TURAL IMPLEMENT WORKERS OFAMERICA, C. I. 0.,or any otherlabor organization,to bargain collectively through representativesof their own choosing,to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities,except to theextent thatsuch rightmay be affectedby anagreement requiringmembership in a labor organization as a condition of employment,as authorized in Section8 (a) (3) of the Act.SPENGLER-LOOMIS MANUFACTURING COMPANY,Employer.By ------------------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges duly filed in Case No.13-CA-915,by International Union, UnitedAutomobile,Aircraft,and Agricultural Implement Workers of America,C. I. 0.,herein calledthe Union,the General Counsel for the National Labor RelationsBoard,by the Regional Director for the Thirteenth Region(Chicago, Illinois),issued a complaint dated April 9, 1952,against Spengler-Loomis ManufacturingCompany, herein called the Respondent.The complaint alleges that the Re-spondent has engaged in specified conduct violating Section 8(a) (1) andSection 2(6) and(7) of the Labor Management Relations Act, 1947,61 Stat.136, herein called the Act.Copies of the complaint and charges were dulyserved upon the Respondent,and the Respondent has filed an answer denyingthe commission of the unfair labor practices alleged.On May 20, 1952, the Board directed that a hearing be held on objections filedby the Union respecting the Respondent's conduct in Case No.13-RC-1732, andthe Board also directed that the instant complaint and representation cases beconsolidated for hearing.Pursuant to notice,a bearing in this consolidatedmatter was held at Rockford,Illinois,on June 9, 1952, before the undersignedTrial Examiner.The General Counsel, the Respondent,and the Union wererepresented by counsel,and all parties had full opportunity to be heard,-to examine and cross-examine witnesses,and to Inttoduce evidence bearing250983-vol.102-53-23 342DECISIONSOF NATIONALLABOR RELATIONS BOARDon the issues.The parties had an opportunity to present oral argument atthe conclusion of the hearing, and they were given opportunity to file briefsand proposed findings of fact and conclusions of law. The Respondent hasfiled a brief which has been considered.Upon the entire record in the case, and from my observation of the demeanorof witnesses, I make the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is an Illinois corporation engaged in manufacturing variousmechanical products in Rockford, Illinois.The Respondent's shipments offinished products in interstate commerce exceed $250,000 annually.I find that the Respondent is engaged in commerce within the meaning ofSection 2 (6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning of Section 2 (5) ofthe Act.III.THE UNFAIR LABOR PRACTICESThe Union filed a representation petition on January 9, 1951.An election washeld and was ultimately set aside when the Board sustained objections to theconduct of the election filed by the Union.A second election was held on Sep-tember 12, 1951, pursuant to Board order, and objections were again filed bythe Union.The present consolidated case involves conduct of the Respondentduring the course of the representation proceedings, which conduct the GeneralCounsel claims to have violated Section 8 (a) (1) of the Act and part of whichthe Union claims to have constituted interference with the second election ofSeptember 1951.Following the filing of the representation petition in January 1951, ManagerArthur Gillespie advised the employees by letter that "We have been approachedlately by Unions who want to organize and represent our people." The letteralso stated, among other things, that the Company "feels that we can bestsolve our mutual proolems by working directly with each other without out-siders" and the letter further announced that meetings would be arranged to"exchange ideas" about plant working conditions.Gillespie thereupon heldmeetings with all the employees, in small groups of 10 or 12, in which he invitedtheir complaints and suggestions covering the entire range of their employmentrelationship.These meetings were held during the first 2 weeks of February,the hearing in the representation case being scheduled for February 15, 1951.This was the first time the Respondent had conducted such employee meetings.Gillespie testified that the Union had distributed literature at the time at-tributing "all kinds of disagreeable things" to the Respondent and that hecalled the meetings "to find out what these were."On March 13, 1951, the Board issued its Decision and Direction of Election(unreported).Beginning March 14 and lasting through March 26, Gillespieheld a second series of conferences with employees, similar to those of February.This time Gillespie reviewed with the employees the various complaints andsuggestions they had made in the February meetings, which matters he hadinvestigatedmeanwhile, and he announced at the meetings what action theRespondent had taken since the first meetings concerning some of the mattersraised by them.Thus, Gillespie advised the employees, among other things, SPENGLER-LOOMIS MANUFACTURING COMPANY343that minimum starting rates had been raised;that specific piecework inequitieswere corrected;that vacation benefits would be increased for employees havingmore than 1 year and less than 5 years longevity.to be effective in June 1951;that various physical improvements, such as water fountain, additional smokingareas, and toilet facilities, had been installed;that the Respondent had dis-charged a supervisor for using abusive language,the employees having alsocomplained about this matter in the February meetings.Gillespie also ex-plained to the employees for the first time how theRespondent's existingseniority system operated, but without making any changes in the system ;he also told employees that the Respondent had received a Government contract,this being the first time he had advised the employees of the Respondent'scontracts.On April 9, 1951, 2 days before the scheduled date of the first election, theRespondent sent its employees a second letter referring to the fact, among otherthings, that the Respondent had acted upon each suggestion made by theemployees in the aforementioned February meetings.The election was held on April 11, 1951, the Union receiving less than amajority of the valid votes cast, and on April 13, 1951, the Union filed objectionsto the conduct of the election.On May 17, 1951, theRegional Director issuedhis report on the objections, sustaining the Union's claim that the Respondenthad interfered with the employees' free choice in the electionand recommendingthat the election results be set aside and that a new election be conducted.A week later, on May 25, 1951, the Respondent filed exceptions to the RegionalDirector's report on objections,and on July 17, 1951,the Board issued a Supple-mental Decision and Order sustaining the Regional Director's report on objec-tions and adopting his recommendation to set aside the election results and todirect a new election at an appropriate time (95 NLRB 243).Meanwhile, on or about June 15, 1951, the Respondent sought a meeting withJoseph A. Roeder, a profit-sharing consultant, for the purpose of establishing aprofit-sharing plan for the Respondent's employees.And, within a week, theRespondent authorized Roeder to work out a "profit-sharing and retirementplan,"which Roeder did.The plan adopted by the Respondent provided foremployee and management contributions,with an officer of the Respondent tobe trustee to administer the plan's fiscal operations.Coverage under the planwas optional for the present employees and compulsory for new employees andthere also was a provisionpermitting the Respondent to discontinue the planon 30 days' notice.On or about August 1, 1951,the plan was presentedto theemployees througha series of lectures by Roeder.And the following day the Respondent distributed"Designation of Intent"slips upon which the individual employees might indi-cate their desires to participate in the program.A majority of the employeesdecided to join the plan.The plan provides for an"AdvisoryCommittee" con-sisting of the trustee and two employees and two management representativesand Plant Manager Gillespie appointed an employee committee to conduct anelection on company property for the purpose of selecting the employee repre-sentatives on the advisory committee.This election was held on August 22,1951.On August 27 and 28, 1951, the advisory committee gave its final approvalto the plan and the required trust agreement was executed.Representatives of the Regional Office, the Respondent, and the Union arrangedat a meeting on August 20, 1951,that the second election,which the Boardhad earlier stated it would direct at a then undetermined date,would be heldon September 12, 1951. Immediately after this August 20 meeting, the Re-spondent mailed a leaflet to its employees.Referring to the new election date, 344DECISIONSOF NATIONALLABOR RELATIONS BOARDthe leaflet stated that "it is the policy of your Companyto seek improved benefitsfor its employees at all times."The leaflet thus mentionedsuch matters as"seniority,"a "generousvacation plan," and the "profit-sharing plan,"and italso stated that present benefits "will be maintained.Not only that-we confi-dently expect them to increase." In conclusion the leaflet announced that:The election on September 12 will decide whethera union isto be allowedto upset our relationships or whether we will remainfree to go on buildinggood things for ourselves without the meddlingand interference of out-siders.We believe that everyone here can enjoy more happinessand greaterprofit without a union.We sincerely hope that you think the same.On August 23, 1951, this Board issued its formal order directing that the secondelection be held and on the following day the Respondent mailed another leafletto its employees, stating in part that :We havemade definite arrangementsfor profitsharing and have set up aplan which is many times better than the pension plans which the Union isstruggling to get [in union shops].On August 29, 1951, the Respondent mailed its employees another leaflet, re-ferring againto the forthcoming election and to the various benefits enjoyedby the employees, including the profit-sharing program. "All of these goodthings," the leaflet stated, "have been provided voluntarily by the company with-out strikes or loss of pay.... In considering how to vote, we hope you willthink carefully about the many real benefits now provided by the company ascompared with the loose promises made by Union. . . .If we facethe truthsquarely, it should be plain to us all that we are much better off withouta union."And on September 10 and 12, 1951, the Respondent issued other bulletins to theemployeesstressingthe salutary nature of their profit-sharing planand express-ing the Respondent's appreciation for the employees' "attitudeand understandingin the past" and stating its knowledge that the Respondent "can count on yourco-operation in working out the Profit Sharing program which lies ahead."TheSeptember 12 leaflet also stated that "Our wage and benefit and profit sharingprogram has been developed without the help of outsiders."By letter on September 10, 1951, the Union requested Plant Manager Gillespieto debate the election issues with the Union on election day in a vacant lot nearthe plant.About this same time the Union distributed its own throwbill attack-ing the aforementioned profit-sharing plan.Gillespie did not reply to the Union'srequest for debate and the Union held its own one-sided debate on the day of theelection.Thatsameafternoon, in meetings ending about an hour before the elec-tion was scheduled to be held, Roeder addressed groups of employees in the plantto the effect that "he knew an election was coming up and that he had nothingto do with it in any way, but that he felt they should be fully informed abouthis plan after having been given misleading information about it."Roeder wasreferring to the Union's attack on the plan.The Union again failed to obtain the necessary number of votes to prevail inthe election of September 12, and it filed objections claiming interference by theRespondent in this second election.The General Counsel adduced testimony to the effect that the Respondent alsosponsored and defrayed the costs of a company picnic in August 1951 and thatthe Respondent also agreed for the first time to sponsor a bowling league, at anexpenditure of about $40, with Gillespie inaugurating the season by bowling thefirst ball on the night of the September 12 election.Gillespie testified that theRespondent customarily had held Christmas parties for its employees but that,at the employees' request, it sponsored the picnic instead.As to bowling, SPENGLER-LOOMIS MANUFACTURING COMPANY345Gillespie testified that the Company had refused to sponsor a bowling team inprevious years because of the limited participation by employees in the earliersituations,but that it went along with the employees'desires in 1951 becauseemployee participation was substantially increased.Gillespie denied any con-nection between the pending representation proceeding and the Respondent'ssponsorship of the picnic and bowling league.Gillespie testified that the Respondent had considered various profit-sharing orpension plans in previous years3 but that the Respondent had never beforeadvised the employees that the matter was under consideration at the time.Gillespie also testified that the Respondent had actually decided in 1950 to grantthe additional vacation benefits, although Gillespie admittedly did not adviseemployees of these additional benefits until his second series of employee meet-ings in March 1951.Concerning improvements in physical facilities,e. g., drink-ing fountains,toilet facilities,etc.,Gillespie testified that the Respondent hadalways had a plant-improvement program,but he also stated that the employees'complaints concerning these matters at the February meetings caused theRespondent to expedite the installation of these particular items.Conclusions13-CA-915The charge in this case was not filed and served until September 18, 1951,hence the operative period under Section 10(b) does not cover the period morethan 6 months before that date.However, the second series of meetings whichbegan on March 14 did not end until March 26, and it was at these meetingsthat Gillespie first announced the additional benefits and changes which theRespondent had made and intended to put into effect. I am satisfied that theRespondent made these announcements and later put into effect various otheritems-the profit-sharing plan,increased vacation benefits, the picnic, the bowlingteam,etc.-all for the purpose of causing the employees to vote against theUnion in the representation case.Referring to the fact that the Union,during the organizational campaign,had itself charged the Respondent with"disagreeable[albeit unidentified]things," as Gillespie testified,the Respondent contends that it was particularlyprivileged to hold the aforementioned meetings and to issue the various lettersand other communications to its employees,for the purpose of ascertaining thecauses of employee dissatisfaction and in order to take whatever action it con-sidered advisable to correct or eliminate such causes and then to advise theemployees of corrective action taken.Were this a novel question under theAct, much might be said to support this contention,even respecting such conductduring the pendency of representation proceedings,and the argument could bedeveloped to the effect that in situations like the present case both the union andthe employer are seeking the employees'favor at the polls and that as a unionis permitted to promise benefits through the prospect of future collective action-should the union prevail in an election,so should the employer be similarlypermitted to show, by the granting of economic benefits, that a labor organiza-tion is not necessary to promote the employees'welfare.But the issue implicitin the Respondent's contention is hardly one of first impression and I accordinglyfind that by announcing and effecting employment benefits during the pendencyof representation proceedings on and after March 18, 1951,for the purpose ofI The Respondent claims that its fiscal year ends August 31 and that it installed theprofit-sharing plan before that date in 1951 In order to have such item included withinits 1950-1951 tax year. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffecting the results of the elections, particularly in regard to its action concern-ing vacations, profit sharing, and minimum wage rates, the Respondent hasviolated Section 8 (a) (1) of the Act.Pacific Moulded Products Company,99NLRB 93;Rehrig-Pacife Company,99 NLRB 163;Mooresville Mills,99 NLRB572.I do not accept the General Counsel's contention that because the Respondentdid not accept the Union's challenge to debate the election issues the Respondentadditionally violated Section 8 (a) (1) by conducting the Roeder meetingswith employees on the day of the September election.Apart from other con-siderations, there is no showing that the Union requested an opportunity toaddress the employees on company time and premises.SilverKnit HosieryMills, Inc.,99 NLRB 422. CompareMetropolitan Auto Parts, Inc.,99 NLRB401;Bonuait Teller, Inc. v. N. L. R. B.,197 F. 2d 640 (C. A. 2). This is not tosay, however, that I would have found a violation even had such opportunitybeen denied.13-RC-1732Relying on the fact that the Respondent's conduct concerning the establishmentand contemporaneous announcements of the profit-sharing program (which, theparties agreed at the hearing, was the principal objection in the representationcase) was known to the employees and the parties well in advance of the electionand that the Union in fact made this profit-sharing plan a major issue in theelection, the Respondent claims, in effect, that the Union has waived such conductas a basis for setting aside the election results.The Board's decision inDentonSleeping Garment Mills, Inc.,93 NLRB 329, cited by the Respondent, sustains thiscontention and I shall accordingly recommend dismissing the petition in therepresentation case.2IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent described in section III, above, occurring inconnection with the Respondent's operations described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and territories, and such of them as have been found to constituteunfair labor practices tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, I shall recommend that it cease and desist therefrom and take certainaffirmative action in order to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following :CONCLUSIONS OF LAW1.The Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.2.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]2 The "waiver" or "acquiescence" doctrine which removes certain conductas a basisfor objections in a representation case does not also operate to remove suchconduct fromthe purview of an unfair labor practices proceeding and order.